DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims1-5, 9-11, 13, 15, 18-19, 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites in 3D imaging system, a method of determining range information, the method comprising: illuminating a scene with a predetermined light pulse; modulating, as a function of time during a modulation period synchronized to the predetermined light pulse, intensity of first received light so as to generate first intensity modulated light, the first received light including background light and one or more portions of the predetermined light pulse reflected or scattered from the scene, the first intensity modulated light representing the range information for distances throughout the scene; capturing first image data of the scene, the first image data being based on the first  intensity modulated light; modulating as a function of time, intensity of second received light so as to generate second intensity modulated light, the  second received light including background light from the scene without the one or more portions of the predetermined light pulse reflected or scattered from the scene; capturing second image data of the scene, the second image data being based on the second intensity modulated light; and determining the range information based on the first image data compensated by the second image data. 

n electro-optic modulator, located along an optical axis of the 3D imaging system, configured to modulate, as a function of time,  intensity of the received light so as to generate first and second intensity modulated light, the first  intensity modulated light representing range information for distances throughout the scene in response to the received light including background light and one or more portions of a predetermined light pulse reflected or scattered from the scene and the second intensity modulate light being generated in response to the received light including the background light from the scene without the one or more portion of the predetermined light pulse reflected or scattered from the scene a processor configured to: cause the sensor to capture first data of the scene, the first image being based on the first intensity modulated light, cause the sensor to capture second image data of the scene, the second image data being based on second intensity modulated light, and determine the range information based on the first image data compensated by the second image data.
The closest prior art, Banks US 2010/0128109, either singularly or in combination fails to anticipate or render the underlined limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484